Citation Nr: 1758666	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-28 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to restoration of a 30 percent evaluation for service-connected lumbosacral strain.

2.  Entitlement to an evaluation greater than 30 percent for service-connected lower back disability.


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to February 1975.

This appeal arises before the Board of Veterans' Appeals (Board) from May 2007 and July 2009 rating decisions of the Department of Veterans Affairs (VA) of the Regional Office (RO).

The Agency of Original Jurisdiction (AOJ) has characterized the issue as one of an increased evaluation for the service-connected lumbosacral strain.  In June 2007, the Veteran filed a notice of disagreement to the AOJ's decision in which it reduced the 30 percent evaluation afforded the Veteran's lumbosacral strain to 20 percent, effective August 1, 2007.  In a July 2009 rating decision, the RO reduced the rating to 10 percent effective November 1, 2009.  The issue is properly phrased as restoration of the 30 percent evaluation.  The issue has thus been recharacterized as is represented on the front page of this decision.  

A VHA opinion was obtained in November 2017.

The issue of an evaluation greater than 30 percent for the service-connected lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence does not reflect improvement in the Veteran's service-connected lumbosacral spine under the ordinary conditions of his life and work.


CONCLUSION OF LAW

The 30 percent evaluation for lumbosacral spine is restored effective August 1, 2007.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105(e), 3.344(c) (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017) require that a reduction in rating be based upon review of the entire history of the Veteran's disability.  VA must then ascertain whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based on thorough examinations.  Faust v. West, 13 Vet. App. 342 (2000).  VA is not limited, however, to medical indicators of improvement.  Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment.  Id.  

In addressing whether improvement is shown, the comparison point generally is the last examination on which the rating at issue was assigned or continued.  See Hohol v. Derwinski, 2 Vet. App. 169 (1992).  Where, however, the rating was continued in order to see if improvement was in fact shown, the comparison point could include prior examinations as well.  Collier v. Derwinski, 2 Vet. App. 247 (1992). 

In general, the AOJ's reduction of a rating must have been supported by the evidence on file at the time of the reduction.  Pertinent post-reduction evidence favorable to restoring the rating, however, also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  

The standard to employ will differ depending on whether the rating being reduced was in effect for 5 years or more.  The relevant period for this purpose is calculated from the effective date of the establishment of the former rating to the effective date of the reduction.  See Brown v. Brown, 5 Vet. App. 413 (1993).  In the instant case, the Veteran received a 30 percent rating as of November 8, 2002, and it was reduced as of August 1, 2007.  Therefore, such rating was not in effect for more than 5 years.

Pursuant to 38 C.F.R. § 3.344(a) and (b), disability ratings which have continued for long periods of time at the same level (5 years or more) may not be reduced without the following: 1) review of the entire record of examinations and the medical-industrial history to ensure that the current examination is full and complete; 2) the examination must be as full and complete as the examination upon which the original award was based; 3) ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated; 4) ratings on account of disease which become comparatively symptom free after prolonged rest will not be reduced on examinations reflecting the result of bed rest; 5) where material improvement is shown, consideration must be given to whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life; and 6) if doubt remains, the rating will be continued subject to reexamination within a specified period of time (18, 24, or 30 months).

The Court has held that several general regulations are applicable to all rating reduction cases, regardless of whether the rating at issue has been in effect for five or more years.  The Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the Veteran's disability."  Brown v. Brown, 5 Vet. App. 413, 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).  

In August 1975, the Veteran was granted service connection for a history of lumbosacral strain, and a zero percent evaluation was assigned effective in February 1975 under diagnostic code 5295.  In August 2004, the AOJ awarded a 30 percent evaluation for the lumbosacral spine disability, effective November 8, 2002.  The codesheet associated with this rating decision shows that the AOJ changed the diagnostic code assigned the disability to Diagnostic Code 5243, which contemplates intervertebral disc disease.  

Nothing in the rating decision attempted to distinguish between the inservice history of lumbosacral strain, and post-service findings of intervertebral disc disease.  The AOJ, in effect, service connected the additional musculoskeletal findings in its August 2004 rating decision.  

In August 2007, the AOJ reduced the evaluation to 20 percent.  In July 2009, the AOJ reduced the evaluation further to 10 percent.  In essence, the AOJ made a determination that there was service connected and non-service connected pathology and that the service-connected disability could be distinguished from the nonservice-connected pathology.

The Veteran seeks restoration of the 30 percent evaluation.

Under Diagnostic Code 5237, an evaluation of 30 percent contemplates forward flexion of the cervical spine to 15 degrees or less; or, favorable ankyloses of the entire cervical spine.  A 20 percent evaluation contemplates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  In pertinent part, Notes following the General Rating Formula for Disease and Injuries of the Spine (General Spine Formula), which includes Diagnostic Code 5237 direct that (1) associated objective neurologic abnormalities be separately evaluated under the appropriate diagnostic code; (2) normal range of motion for the thoracolumbar spine is zero to 90 degrees flexion, zero to 30 degrees extension; and (6) intervertebral disc syndrome may be evaluated under either the General Spine Formula or the Formula for Rating IVDS Based on Incapacitating Episodes (General IVDS Formula), whichever results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2017).

Under Diagnostic 5243, a 30 percent evaluation is not afforded.  A 40 percent evaluation is awarded for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 20 percent evaluation is awarded for incapacitating episodes having  a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  In pertinent part, Notes following the General IVDS Formula directs that (1) an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The increase to 30 percent was based upon the findings in an October 2003 VA examination, and on private medical evidence.  The October 2003 VA examination report shows findings of range of lumbosacral strain measuring zero degrees extension and 45 degrees flexion; and neurological findings of absent right deep tendon reflexes on the right.  The Veteran was observed to wear a brace and to walk with a cane.  The examiner diagnosed degenerative disc disease and degenerative joint disease of the lumbosacral spine with moderately severe loss of function with right radiculopathy, probably L4-L5 confirmed by x-ray.  The examiner opined the Veteran was 100 percent unemployable and moderately disabled.  See in general, October 2003 VA Examination for General Medical.  

Private medical evidence revealed right paracentral disc extrusion at L5-S1, small central disc bulge at L4-5, and early multi-level degenerative disc disease by magnetic resonance imaging (MRI) in September 2001.  See Medical Treatment Records, SSA records 2000-1, p. 15 (rec'd 5/12/2003).  In an October 2001 chiropractor's evaluation, range of lumbar spine motion was described as abnormal and measured at 5 degrees extension and 45 degrees flexion, active and passive; positive Trendelenburg's, Kemp's and unilateral straight leg raising tests; and disc degeneration at L-4 and L-5 by x-ray.  See Medical Treatment Records, PMR: Chiropractor's report, 10/2001 (rec'd 3/11/2002).  A June 2003 Physical Residual Functional Capacity Questionnaire (PRFCQ), filled out by the Veteran's private treating physician reflects that the Veteran was then diagnosed with degenerative joint disease of the lumbar and cervical spine, and that he missed on average more than 4 days per month due to his service-connected and nonservice-connected impairments.  See PMR:  6/2003, PRFCQ, marked rec'd 3/11/2002.

A November 2005 VA examination is of record and reflects continued findings of pain and limitation of motion.  The Veteran was observed to have an antalgic gait and to use a cane.  Range of lumbar spine motion was measured at zero to 40 degrees flexion, zero to 20 degrees extension, and zero to 20 degrees lateral flexion and rotation, bilaterally, at its most limited.  Motor strength measured 5 of 5 throughout, sensation was intact to light touch throughout, and patellar and ankle deep tendon reflexes measured 2+ and equal, throughout.  Straight leg raising was positive on the right, and there was no evidence of point tenderness or muscle spasm.  The examiner diagnosed degenerative disc disease of the lumbar spine, and opined that the lower back disability alone rendered the Veteran unable to obtain and maintain gainful employment.  See, generally, November 2005 VA Examination for General Medical.

In a May 2007 the AOJ sent the Veteran a letter notifying him that the evaluation assigned his lower back disability from 30 percent to 20 percent was due to improvement in his disability.  The Veteran timely disagreed with this reduction.

In September 2008, the Veteran submitted the statement of his private treatment physician, who opined:  

[The Veteran] who is a patient of mine and has been from 1992 to the present.  He came to me several times with back pains that was diagnosed as "back or lumbar strain.["]

Sept 2001 he had an MRI that showed a ruptured or Herniated Disc and degenerative disc disease.

The term "lumbar strain" is a generic term that is used commonly for most back injuries.  Once the MRI was completed it showed that this was the cause for the repeated back pains and was probably constant for years.

The Office of Federal Workers Compensation does exactly the same thing.  If you fell on the job and broke your back they would say "back strain."  This gives it a title until further tests are done to show otherwise.

It is of my opinion that [the Veteran] had a ruptured or Herniated Disc and degenerative disc disease at the time of his first visit to my office, for back injuries, and could have been present for many years prior.

See PMR undated Medical Opinion, Dr. A, with 9/2008 MRI (rec'd 9/16/2008).  The attached September 2008 MRI shows an impression of multilevel degenerative discs disease, particularly advanced at L4-5 and L5-S1; bilateral right greater than left degenerative foraminal stenosis at L4-5 and L5-S1; and moderate degenerative disc disease at L2-3 and L3-4.  See September 2008 MRI (with Dr. A's medical opinion, above).

An October 2008 VA examination shows findings of range of lumbosacral spine motion measured at zero to 30 degrees forward flexion, zero to 5 degrees extension, zero to 10 degrees left lateral flexion, and zero to 15 degrees right lateral flexion and bilateral rotation, at their most limited.  The examiner diagnosed lumbar spine discogenic disease without radiculopathy or nerve involvement.  The examiner opined that the degenerative disc disease was less likely than not related to or caused by the service-connected lumbosacral strain.  As rationale, the examiner observed that the Veteran's inservice lumbar strain was muscle strain, and that there was no evidence of degenerative disc disease during active service.  In addition, no radiculopathy or nerve involvement was noted at the present examination, which was the same as had been noted by another physician in 2001; and the medical evidence did not show evidence of degenerative disc disease until 2000 and 2001.  Furthermore, the Veteran's occupations after discharge from active service included very exertional occupations, and a medical note dated in 2001 stated that the Veteran's progression in pain was due to an incident involving a tree in 2001.  Finally, the examiner stated that degenerative disc disease is a disease of degeneration which takes time and repeated insults, both of which occurred after service.  See generally, October 2008 VA Review Examination for Spine (titled "CAPRI" and rec'd on 3/3/2009)

In the August 2011 statement of the case (SOC), the AOJ explained that an evaluation greater than 10 percent could not be awarded because the Veteran had incurred post-service injury and a motor vehicle accident which aggravated the service-connected disability.  Because the medical evidence the Veteran had submitted for an increase showed aggravation of a service-connected disability due to intercurrent injury, the AOJ explained, this evidence could not be used to demonstrate an increase in the service-connected disability.  See SOC, p. 16.  Both the August 2011 SOC and the July 2016 supplemental SOC (SSOC), confined its analysis of the Veteran's lower back symptoms to those contemplated under Diagnostic code 5237.

Given that the record presented a clear question as to whether the Veteran's residuals of inservice lumbosacral strain could be separated from those of his intercurrent injuries, the Board, in September 2017, requested a VA medical opinion in this case.  Noting that the Veteran had sustained several intervening post-service events including the work-related injury, a motor vehicle accident, the lifting injury involving a tree, and wear and tear of 23 years' work in manual labor, the Board asked the examiner to offer an opinion as to the etiology of the Veteran's current lower back disability, defined by the September 2008 MRI as multilevel degenerative disc disease, particularly advanced at L4-5 and L5-S1, bilateral right greater than left degenerative foraminal stenosis at L4-5 and L5-S1, and moderate degenerative disc disease at L2-3 and L3-4.

In November 2017, an orthopedic specialist reviewed the Veteran's claims file and provided several opinions.  As to direct service connection, the physician opined that the Veteran's current back disability is less likely as not the direct result of service-connected back strain and/or proximately related injuries.  Noting that it had not been proven that the service-connected back strain was the cause of the Veteran's pathologic back changes, the examiner referred to the AMA Guides to the Evaluation of Disease and Injury Causation, Second Edition (2014):

LOW BACK PAIN: "Most authors today agree that, despite modern medicine, the pain-generating structure for most adults with low back pain cannot be reliably scientifically established.

While there are published articles on facet pain, disc pain, sacroiliac joint pain etc, there is no agreement on how these syndromes can be reliably diagnosed, and most of the low back literature uses the terms 'non-specific low back pain or low 'back pain[.]'"

Most of the epidemiologic causation literature similarly studies 'back pain.'

Pg. 197-198

Low back pain (LBP) is a common musculo-skeletal condition with a lifetime prevalence of non-specific low back pain up to 80% and an annual prevalence between 25% and 60%.  Most people who experience activity-limiting low back pain go on to have recurrent episodes and the estimate of recurrent at 1 year range from 24% to 80%.

Pg. 198  

"Disc degeneration is now considered a condition that is determined largely by genetics."

"As a result, previous interpretations of the effect of heavy physical loading on changes in the disc have bene challenged and remain inconclusive."

Pg. 199

See November 2017 Orthopedic Opinion, p. 2.

In explaining the rationale, the physician observed:

An acute back sprain is a common lifelong repetitive episodic condition in the general public - but does not result in a permanent back disability.

See Id.  Rather, the examiner explained, the etiologies for the Veteran's degenerative disc disease included genetics, nonservice-related acute trauma, work related injury and accident, motor vehicle accident and other confounding factors such as the Veteran's mood disorder.  Concerning aggravation of a non-service connected disability by the service-connected disability, the physician opined:

The residuals of the above cited diagnosis of back strain are at least as likely as not (50% or greater probability) aggravated by the service connected and/or proximately related back strain injuries.  However, the typical residuals associated solely with a back strain diagnosis are only characterized by expected self-limited episodic recurrent flare-ups of back pain, which are NOT the result of any permanent unrelenting back pain and pathologic changes to the anatomy of the back.  

See November 2017 Orthopedic Opinion, p. 3.  Finally, the physician opined:

It is LESS likely as not (49% or less probability) that this Veteran's current multiple back symptoms and objective pathology are solely due to the in-service injury[.]

[Rather] it is more likely tha[n] not that the greatest proportion of contributing factors are the post-service intervening injuries.

See Id.

The critical statement in the orthopedic specialist's opinion concerns aggravation, the physician's finding that the Veteran's service-connected lower back disability aggravated the Veteran's overall current lower back disability, to include the residuals of his post-service injuries.  Moreover, careful analysis of the physician's rationale reflects that most medical experts agree that a) the source of lower back pain cannot be reliably established, b) there is no agreement among medical experts how syndromes involving facet, disc and sacroiliac joint pain can be reliably diagnosed, and c) most people experiencing activity-limiting low back pain continue to have recurrent episodes. 

Given the foregoing, the Board finds that the orthopedic specialist's statements establish, essentially, that (1) the Veteran's service-connected lumbosacral strain aggravated his current lower back disabilities other than lumbosacral strain, and (2) that it is not possible for the physician to distinguish the symptoms-of activity-limiting pain, at the least-resulting from the service-connected lumbosacral strain and the current lower back disabilities to include post-service injuries. 

Accordingly, the Board finds that the reduction was improper as the evidence did not, at the time of the reduction, establish that there was improvement in the disability as contemplated in the July 2004 rating decision, in which the 30 percent evaluation was granted and assigned under Diagnostic Code 5243, under the ordinary conditions of life and work.  The medical evidence at the time, as well as that received since and, especially the November 2017 orthopedic opinion, establishes that there was no improvement in the Veteran's lower back disorder at the time of the reduction.  The November 2017 opinion found that the service-connected lumbosacral strain had aggravated the current lower back disability and that it is not possible to distinguish the Veteran's symptoms of activity-limiting pain originating from lumbosacral strain from that arising from the currently diagnosed lower back disability minus the lumbosacral strain.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The 30 percent evaluation is restored. 


ORDER

Restoration of the 30 percent evaluation for lumbosacral strain is granted effective August 1, 2007.






REMAND

The AOJ must implement the restoration of the 30 percent evaluation and consider the issue of whether a higher evaluation may be afforded for the service-connected lower back disability.  

Accordingly, the case is REMANDED for the following action:

1.  Complete all appropriate development necessary to adjudicate the Veteran's claim for an increased evaluation for his service-connected lower back disability.  Obtain all relevant VA treatment records that are not already of record.  

2.  After the above development has been completed, schedule the Veteran for an examination to evaluate the nature and extent of his lower back disability.  

3.  After ensuring that the requested development is completed and conducting any other development deemed necessary, the AOJ should re-adjudicate the claim for an increased evaluation.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


